Citation Nr: 0726265	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from August 1979 to 
August 1982 and from February 2003 through May 2004, during 
which time he was deployed to Iraq/Kuwait. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.

The veteran contends that his low back and neck disabilities 
originated in service.  Specifically, he contends that during 
a mortar attack while stationed in Iraq, he ran and fell down 
an embankment in his full military gear, landing on his right 
side and injuring his hip, shoulder, neck and back.  During 
his June 2007 hearing, the veteran noted that after the 
accident he went to have a field medic take a look at his 
right shoulder and hip, and noted that although his neck and 
back were also bothering him, he did not think much of it at 
the time because his shoulder and hip were bothering him 
more.  The veteran reported that the field medic gave him 
ibuprofen, but no x-rays were taken.

The veteran's service records contain DA Form 2173, Statement 
of Medical Examination and Duty status, dated in April 2004, 
which note that in November 2003, the veteran fell while 
running during a mortar attack when mobilized for Operation 
Enduring Freedom and stationed at Camp Seitz in Iraq.  The 
service records note that in February 2004, approximately 3 
months after the incident, the veteran reported for 
treatment, complaining of right shoulder and hip pain.  The 
veteran noted that he was not seen by a physician at the time 
of the incident, but decided to come in for treatment when 
his hip started hurting him after running during PT the day 
before.  The physician assessed the veteran with acromial 
bursitis of the right shoulder and prescribed him Celebrex.

The Board notes that the veteran is currently service 
connected for right hip bursitis, and right shoulder 
osteoarthritis, due to his documented November 2003 in-
service fall.

A November 2004 operation report shows the veteran had 
cervical disc herniation, cervical myelopathy, and cervical 
instability.  The surgeon performed an anterior cervical 
discectomy and fusion, an anterior spinal instrumentation and 
an inter-body bone graft fusion.  

The veteran was afforded a VA general medical examination in 
January 2005.  The veteran again reported that while on 
active duty in Iraq, he was running during a mortar attack, 
fell on a pile of rocks, hitting his right side and injuring 
his low back, neck, right shoulder and right hip.  He 
reported that he went to sick call three months later when he 
was in Kuwait, and was treated with ibuprofen.  He reported 
that he currently has low back pain all day, every day.  
Regarding his neck disability, the examiner noted that in 
November 2004, the veteran lost feeling in both his legs, had 
an emergency MRI which revealed a herniated disk, and 
subsequently had a fusion at two levels.  

Following examination, the examiner noted an impression of 
post-traumatic mechanical low back pain, and status post 
cervical fusion.  Interpreting the results of the X-rays 
taken in conjunction with this examination, the examiner 
stated that the radiographs of the lumbosacral spine were 
normal and there was a bilateral neural foraminal narrowing 
at C5-6 with postoperative change at this level as well.

Private medical records from B.C., M.D., dated in January and 
February of 2005, show that the veteran was diagnosed with 
cervical myelopathy with cervical stenosis status post fall 
with spinal cord injury.  Dr. C. noted that the veteran 
underwent an anterior cervical discectomy in November 2004, 
fusion, and decompression of his spinal cord, and stated that 
the veteran continued to experience the effects of his 
original spinal cord injury as well as lumbar disc disease.  
In addition, a November 2006 outpatient treatment report from 
the Charleston VA medical center, (VAMC) shows that the 
veteran had lumbar spondylosis with mild myelopathy, and a 
January 2007 entry shows lumbar disc disease with myelopathy.  

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, the service medical records document an in-service 
incident where the veteran fell while running during a mortar 
attack, injuring his right hip and shoulder, both of which 
have been service connected.  There is also evidence of 
current back and neck disabilities, including cervical 
myelopathy, lumbar spondylosis, and lumbar disc disease.  
However, there is no medical evidence of record that provides 
an opinion as to whether the veteran's currently diagnosed 
back and neck disabilities are attributable to the documented 
in-service incident.  Although the January 2005 VA examiner 
provided a thorough assessment of the veteran's current level 
of disability, he did not express an opinion as to whether 
the veteran's current disabilities were attributable to his 
November 2003 in-service fall.  In addition, despite the fact 
that Dr. C. specifically stated that the veteran's spinal 
cord injury was attributable to a "fall"(presumably the in-
service incident), in making his assessment, he relied on a 
history provided by the veteran and failed to provide his own 
rationale or supporting clinical evidence to support his 
conclusion.  As such, Dr. C's opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran another VA 
examination in order to determine whether it is at least as 
likely as not that his current back and neck disabilities are 
attributable to his military service.  Accordingly, the 
appellant's case is REMANDED to the Agency of Original 
Jurisdiction, (AOJ), for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2006).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the AOJ should 
provide the veteran with notification 
regarding the criteria for assigning 
disability ratings and for awarding of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared spine and neck 
treatment records and records of 
treatment for any related neurologic 
disabilities.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records.

3.  The veteran should be afforded a VA 
spine and examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current low 
back and neck disabilities are 
attributable to the veteran's active 
military service.  The physician should 
include an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back and neck disabilities 
are attributable to military service.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

